Order entered August 8, 2014




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-14-00155-CR
                                     No. 05-14-00156-CR
                                     No. 05-14-00157-CR
                                     No. 05-14-00158-CR

                             RANDY ALEXANDER REYES, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
       Trial Court Cause Nos. F11-35901-U, F13-34158-U, F13-34208-U, F13-34209-U

                                           ORDER
        The Court REINSTATES the appeals.

        On August 1, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On August 5, 2014, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeals, we VACATE the August

1, 2014 order requiring findings.

        We GRANT the August 5, 2014 extension motion and ORDER appellant’s brief filed as

of the date of this order.
       We ORDER court reporter Peri Wood to file, within TWENTY-ONE DAYS of the date

of this order, the reporter’s record of the April 12, 2012 plea hearing conducted in trial court no.

F11-35901-U (cause no. 05-14-00155-CR).

       We further ORDER Ms. Wood to provide appellant’s counsel with a paper copy of the

reporter’s record of the April 12, 2012 plea hearing so that counsel may send it to appellant to

allow appellant to file a pro se response to the Anders brief filed by counsel.

       We ORDER appellant’s counsel to provide written verification to the Court, within

THIRTY DAYS of the date of this order, that he has sent appellant a copy of the April 12, 2012

plea hearing record.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Balido, Presiding Judge, 291st Judicial District Court; Peri Wood, official

court reporter, 291st Judicial District Court; John Tatum; and Michael Casillas.


                                                      /s/     LANA MYERS
                                                              JUSTICE